Exhibit 10.5




SCHEDULE OF OIL & GAS LEASE PROPERTIES




Type

 

Check Date

 

Check Num

 

Sorted by

County

 

Name

 

Net Acres

 

Term

 

Effective Date

 

Debit

 

Balance

 

Lease

Confirmation

 

Check

Confirmation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIRECT OIL LEASE PURCHASES BY CHISHOLM PARTNERS II, LLC AND ASSIGNED TO DALA
PETROLEUM CORP. ON MAY 21, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check

 

05/18/2012

 

1216

 

Clay County

 

Walter & Evelyn Mugler, Trustees

 

481 acres

 

5 years

 

05/18/2012

 

12,025.00

 

12,025.00

 

üü

 

üü

Check

 

09/28/2012

 

1343

 

Clay County

 

Douglas Matson, Trustee

 

130 acres

 

5 years

 

09/28/2012

 

3,250.00

 

15,275.00

 

üü

 

üü

Check

 

10/05/2012

 

1426

 

Clay County

 

Harold B. Matson

 

32.5 acres

 

5 years

 

09/28/2012

 

812.50

 

16,087.50

 

üü

 

üü

Check

 

10/05/2012

 

1348

 

Clay County

 

Wayne F. Matson

 

144 acres

 

5 years

 

09/28/2012

 

1,625.00

 

17,712.50

 

üü

 

üü

Check

 

10/07/2012

 

1427

 

Clay County

 

Virginia J. Cox & Douglas Cox Trustees

 

65 acres

 

5 years

 

09/28/2012

 

1,625.00

 

19,337.50

 

üü

 

üü

Check

 

10/08/2012

 

1428

 

Clay County

 

Delaine K. Gifford

 

32.5 acres

 

5 years

 

09/28/2012

 

812.50

 

20,150.00

 

üü

 

üü

Check

 

10/17/2012

 

1432

 

Clay County

 

Jean Baker

 

124 acres

 

5 years

 

10/17/2012

 

3,100.00

 

23,250.00

 

üü

 

üü

Check

 

10/27/2012

 

1434

 

Clay County

 

Muriel Lee Wood Beaver

 

163 acres

 

5 years

 

10/27/2012

 

4,075.00

 

27,325.00

 

üü

 

üü

Check

 

11/03/2012

 

1437

 

Clay County

 

Harry L. Brumbaugh, Trustee

 

59 acres

 

5 years

 

11/03/2012

 

1,475.00

 

28,800.00

 

üü

 

üü

Check

 

11/03/2012

 

1436

 

Clay County

 

Marjorie M. Brumbaugh, Trustee

 

59 acres

 

5 years

 

11/03/2012

 

1,475.00

 

30,275.00

 

üü

 

üü

Check

 

11/14/2012

 

1443

 

Clay County

 

Wendelken Farms, LLC

 

323 acres

 

5 years

 

11/14/2012

 

8,075.00

 

38,350.00

 

üü

 

üü

Check

 

12/03/2012

 

1448

 

Clay County

 

Delores D. Case Trstee of Delores D C Est

 

406.5 acres

 

5 years

 

12/03/2012

 

10,162.50

 

48,512.50

 

üü

 

üü

Check

 

12/03/2012

 

1447

 

Clay County

 

Delores D. Case Trustee

 

355.5 acres

 

5 years

 

12/03/2012

 

8,887.50

 

57,400.00

 

üü

 

üü

Check

 

03/13/2013

 

1421

 

Clay County

 

Rodney C. and Rosemary A. Anderson

 

144 acres

 

5 years

 

03/13/2013

 

3,600.00

 

61,000.00

 

üü

 

üü

Check

 

02/27/2013

 

1473

 

Clay County

 

Werner Family Trust

 

151acres

 

5 years

 

02/24/2013

 

3,775.00

 

64,775.00

 

üü

 

üü

Check

 

08/20/2012

 

1330

 

Clay County

 

Meta M. Wendelken, Ttee

 

158 acres

 

5 years

 

08/20/2012

 

3,950.00

 

68,725.00

 

üü

 

üü

Check

 

05/03/2012

 

1208

 

Clay County

 

Curtis & Patricia Gardener, Trustees

 

163 acres

 

5 years

 

05/03/2012

 

4,075.00

 

72,800.00

 

üü

 

üü

Check

 

12/15/2011

 

1093

 

Dickinson County

 

Vicky C. Wolf

 

393 acres

 

5 years

 

12/15/2011

 

9,825.00

 

82,625.00

 

üü

 

üü

Check

 

02/24/2012

 

1151

 

Dickinson County

 

Kenneth D. Bebermeyer Trust

 

691 acres

 

5 years

 

02/24/2012

 

17,275.00

 

99,900.00

 

üü

 

üü

Check

 

02/24/2012

 

1152

 

Dickinson County

 

Shirley M. Bebermeyer Trust

 

691 acres

 

5 years

 

02/24/2012

 

17,275.00

 

117,175.00

 

üü

 

üü

Check

 

03/09/2012

 

1157

 

Dickinson County

 

Stoskopf, Jo Ann & Lawrence, TTEES

 

716 acres

 

5 years

 

03/09/2012

 

17,900.00

 

135,075.00

 

üü

 

üü

Check

 

04/24/2012

 

1201

 

Dickinson County

 

Douglas R. Nagely

 

1,207 acres

 

5 years

 

04/24/2012

 

24,125.00

 

159,200.00

 

üü

 

üü

Check

 

04/25/2012

 

1202

 

Dickinson County

 

Gary R. Mitchell

 

565 acres

 

5 years

 

04/25/2012

 

14,125.00

 

173,325.00

 

üü

 

üü

Check

 

04/25/2012

 

1204

 

Dickinson County

 

Leroy E. Bennett

 

511 acres

 

5 years

 

04/25/2012

 

12,775.00

 

186,100.00

 

üü

 

üü

Check

 

05/04/2012

 

1210

 

Dickinson County

 

Steven H. & Bette A. Kohman, Trustees

 

713 acres

 

5 years

 

05/04/2012

 

17,825.00

 

203,925.00

 

üü

 

üü

Check

 

05/10/2012

 

1211

 

Dickinson County

 

Paul R. Martin

 

162 acres

 

5 years

 

05/10/2012

 

4,050.00

 

207,975.00

 

üü

 

üü

Check

 

05/21/2012

 

1217

 

Dickinson County

 

Russell L. Cochran

 

167 acres

 

5 years

 

05/29/2012

 

4,175.00

 

212,150.00

 

üü

 

üü

Check

 

05/22/2012

 

1218

 

Dickinson County

 

Verl Wolf

 

393 acres

 

5 years

 

05/22/2012

 

9,875.00

 

222,025.00

 

üü

 

üü

Check

 

05/23/2012

 

1219

 

Dickinson County

 

Bob A. Wilson

 

163 acres

 

5 years

 

05/23/2012

 

4,075.00

 

226,100.00

 

üü

 

üü

Check

 

05/24/2012

 

1220

 

Dickinson County

 

Richard L. Thompson

 

245 acres

 

5 years

 

05/24/2012

 

6,925.00

 

233,025.00

 

üü

 

üü

Check

 

06/01/2012

 

1226

 

Dickinson County

 

Sheldon Nelson

 

144 acres

 

5 years

 

06/01/2012

 

3,600.00

 

236,625.00

 

üü

 

üü

Check

 

06/09/2012

 

1229

 

Dickinson County

 

Beverly K. Rosenow

 

324 acres

 

5 years

 

06/09/2012

 

8,100.00

 

244,725.00

 

üü

 

üü

Check

 

06/15/2012

 

1235

 

Dickinson County

 

Jack E. Park

 

162 acres

 

5 years

 

06/15/2012

 

4,050.00

 

248,775.00

 

üü

 

üü

Check

 

06/16/2012

 

1233

 

Dickinson County

 

James R. Greening, Ttee

 

73 acres

 

5 years

 

06/15/2012

 

1,825.00

 

250,600.00

 

üü

 

üü

Check

 

06/16/2012

 

1234

 

Dickinson County

 

Mary A. Greening, Ttee

 

73 acres

 

5 years

 

06/15/2012

 

1,825.00

 

252,425.00

 

üü

 

üü

Check

 

06/19/2012

 

1236

 

Dickinson County

 

Richard W. Carlson, Trustee

 

68 acres

 

5 years

 

06/19/2012

 

1,700.00

 

254,125.00

 

üü

 

üü

Check

 

06/21/2012

 

1237

 

Dickinson County

 

Shelli R. Langdeau

 

157 acres

 

5 years

 

06/21/2012

 

3,925.00

 

258,050.00

 

üü

 

üü

Check

 

06/25/2012

 

1240

 

Dickinson County

 

Karen J Freeman Ttee

 

173/ ac

 

5 years

 

06/25/2012

 

4,325.00

 

262,375.00

 

üü

 

üü

Check

 

07/03/2012

 

1305

 

Dickinson County

 

Dan J. Townsend

 

80 acres

 

5 years

 

07/03/2012

 

2,000.00

 

264,375.00

 

üü

 

üü

Check

 

07/03/2012

 

1303

 

Dickinson County

 

Lois J. Sanders Cheney, as Trustee

 

81 acres

 

5 years

 

07/03/2012

 

2,025.00

 

266,400.00

 

üü

 

üü

Check

 

07/09/2012

 

1307

 

Dickinson County

 

Lynn  D. Romberger

 

70 acres

 

5 years

 

07/09/2012

 

1,750.00

 

268,150.00

 

üü

 

üü

Check

 

07/10/2012

 

1308

 

Dickinson County

 

Frank L. Drake & Teresa J. Drake Trustees

 

165 acres

 

5 years

 

07/10/2012

 

4,125.00

 

272,275.00

 

üü

 

üü

Check

 

07/11/2012

 

1306

 

Dickinson County

 

Don L. Romberger

 

50 acres

 

5 years

 

07/11/2012

 

1,250.00

 

273,525.00

 

üü

 

üü

Check

 

07/12/2012

 

1310

 

Dickinson County

 

Irmgard Porer Marshall as Trustee

 

36 acres

 

5 years

 

07/12/2012

 

900.00

 

274,425.00

 

üü

 

üü

Check

 

07/20/2012

 

1316

 

Dickinson County

 

JBJ Johnson Farms, Inc.

 

150 acres

 

5 years

 

07/20/2012

 

3,750.00

 

278,175.00

 

üü

 

üü

Check

 

07/26/2012

 

1317

 

Dickinson County

 

Justin C. Reynolds

 

356 acres

 

5 years

 

07/26/2012

 

8,900.00

 

287,075.00

 

üü

 

üü

Check

 

07/31/2012

 

1322

 

Dickinson County

 

Daniel E. Britt

 

94 acres

 

5 years

 

07/31/2012

 

2,350.00

 

289,425.00

 

üü

 

üü

Check

 

07/31/2012

 

1319

 

Dickinson County

 

Kenneth M. Chase

 

80 acres

 

5 years

 

07/31/2012

 

2,000.00

 

291,425.00

 

üü

 

üü

Check

 

07/31/2012

 

1321

 

Dickinson County

 

Kenneth M. Chase, Trustee

 

255 acres

 

5 years

 

07/31/2012

 

6,375.00

 

297,800.00

 

üü

 

üü

Check

 

07/31/2012

 

1320

 

Dickinson County

 

Sharon M. Chase, Trustee

 

255 acres

 

5 years

 

07/31/2012

 

6,375.00

 

304,175.00

 

üü

 

üü

Check

 

08/10/2012

 

1325

 

Dickinson County

 

Daniel L. Wuthrow

 

140 acres

 

5 years

 

08/10/2012

 

3,500.00

 

307,675.00

 

üü

 

üü

Check

 

08/17/2012

 

1327

 

Dickinson County

 

Charles D. Ausherman

 

41 acres

 

5 years

 

08/17/2012

 

1,025.00

 

308,700.00

 

üü

 

üü

Check

 

08/17/2012

 

1326

 

Dickinson County

 

David L. Ausherman

 

41 acres

 

5 years

 

08/17/2012

 

1,025.00

 

309,725.00

 

üü

 

üü

Check

 

08/17/2012

 

1328

 

Dickinson County

 

Dean A. Ausherman

 

41 acres

 

5 years

 

08/17/2012

 

1,025.00

 

310,750.00

 

üü

 

üü

Check

 

08/17/2012

 

1329

 

Dickinson County

 

Kenneth D. Ausherman

 

41 acres

 

5 years

 

08/17/2012

 

1,025.00

 

311,775.00

 

üü

 

üü

Check

 

08/28/2012

 

1335

 

Dickinson County

 

Kevin T & Lorine A Mckeeman, Trustees

 

122 acres

 

5 years

 

08/28/2012

 

3,050.00

 

314,825.00

 

üü

 

üü

Check

 

08/28/2012

 

1336

 

Dickinson County

 

Lorine A. McKeeman Trust

 

122 acres

 

5 years

 

08/28/2012

 

3,050.00

 

317,875.00

 

üü

 

üü








--------------------------------------------------------------------------------




Check

 

09/03/2012

 

1344

 

Dickinson County

 

Donald D. Nebelsick & Elizabeth

 

150 acres

 

5 years

 

10/03/2012

 

7,500.00

 

325,375.00

 

üü

 

üü

Check

 

09/03/2012

 

1345

 

Dickinson County

 

Elizabeth & Donald Nebelsick, Trstee

 

150 acres

 

5 years

 

10/03/2012

 

7,500.00

 

332,875.00

 

üü

 

üü

Check

 

09/09/2012

 

1339

 

Dickinson County

 

Lavina F. Garver

 

110 acres

 

5 years

 

09/09/2012

 

2,750.00

 

335,625.00

 

üü

 

üü

Check

 

10/03/2012

 

1349

 

Dickinson County

 

Carl E. Funston

 

80 acres

 

5 years

 

10/04/2012

 

2,050.00

 

337,675.00

 

üü

 

üü

Check

 

10/03/2012

 

1347

 

Dickinson County

 

Mark Q. Chronister

 

52 acres

 

5 years

 

10/03/2012

 

1,300.00

 

338,975.00

 

üü

 

üü

Check

 

10/08/2012

 

1429

 

Dickinson County

 

Barbara A. Wuthnow, Trustee

 

81 acres

 

5 years

 

10/08/2012

 

2,025.00

 

341,000.00

 

üü

 

üü

Check

 

10/25/2012

 

1433

 

Dickinson County

 

Roland V. Rock

 

162 acres

 

5 years

 

10/25/2012

 

4,050.00

 

345,050.00

 

üü

 

üü

Check

 

11/28/2012

 

1445

 

Dickinson County

 

Donald E. Emig

 

164. acres

 

8 years

 

12/10/2012

 

4,100.00

 

349,150.00

 

üü

 

üü

Check

 

12/07/2012

 

1449

 

Dickinson County

 

Scott E. Emig & Pamela S. Emig

 

239 acres

 

8 years

 

12/07/2012

 

11,950.00

 

361,100.00

 

üü

 

üü

Check

 

12/10/2012

 

1450

 

Dickinson County

 

Donald E. Emig

 

2nd Payment

 

 

 

 

 

4,100.00

 

365,200.00

 

2nd $25/ac payment for 8 year lease

 

üü

Check

 

01/21/2013

 

1464

 

Dickinson County

 

Thomas N. Mead

 

242 acres

 

3 years

 

01/21/2013

 

12,100.00

 

377,300.00

 

üü

 

üü

Check

 

01/31/2013

 

1466

 

Dickinson County

 

Corey Powell & Marquette R Powell, Ttees

 

80 acres

 

5 years

 

01/29/2013

 

2,000.00

 

379,300.00

 

üü

 

üü

Check

 

02/12/2013

 

1469

 

Dickinson County

 

Peggy D. Hanke

 

148 acres

 

5 years

 

02/12/2013

 

2,950.00

 

382,250.00

 

üü

 

üü

Check

 

02/12/2013

 

1468

 

Dickinson County

 

Roger T. Watt

 

118 acres

 

5 years

 

02/12/2013

 

2,950.00

 

385,200.00

 

üü

 

üü

Check

 

02/12/2013

 

1471

 

Dickinson County

 

Roger T. Watt, Trustee

 

148 acres

 

5 years

 

02/12/2013

 

3,700.00

 

388,900.00

 

üü

 

üü

Check

 

02/12/2013

 

1470

 

Dickinson County

 

Tobey Ray Watt

 

98 acres

 

5 years

 

02/12/2013

 

2,450.00

 

391,350.00

 

üü

 

üü

Check

 

04/24/2012

 

1206

 

Dickinson County

 

Kay L. & Max R. Russell, Trustees

 

242 acres

 

5 years

 

04/24/2012

 

6,050.00

 

397,400.00

 

üü

 

üü

Check

 

05/10/2012

 

1212

 

Dickinson County

 

Kenneth E. Martin, Trustee

 

82 acres

 

5 years

 

05/10/2012

 

2,050.00

 

399,450.00

 

üü

 

üü

Check

 

05/10/2012

 

1213

 

Dickinson County

 

Kenneth E. Martin, Trustee

 

82 acres

 

5 years

 

05/10/2012

 

2,050.00

 

401,500.00

 

üü

 

üü

Check

 

03/27/2012

 

1160

 

Dickinson/Saline

 

Curtis L. Kohman

 

188 acres

 

5 years

 

03/27/2012

 

6,800.00

 

408,300.00

 

üü

 

üü

Check

 

03/30/2012

 

1195

 

Dickinson/Saline

 

Etherington Farms Inc.

 

162 acres

 

5 years

 

03/30/2012

 

13,625.00

 

421,925.00

 

üü

 

üü

Check

 

10/27/2011

 

1021

 

Ottawa

 

BEULAH SHOUSE REV. FAMILY TRUST

 

483 acres

 

5 years

 

09/17/2011

 

12,075.00

 

434,000.00

 

üü

 

üü

Check

 

10/27/2011

 

1020

 

Ottawa

 

LEE ROY GILLMORE

 

160 acres

 

5 years

 

10/27/2011

 

4,000.00

 

438,000.00

 

üü

 

üü

Check

 

10/27/2011

 

1022

 

Ottawa

 

ROBERT DRUMMOND

 

1,164 acres

 

5 years

 

10/27/2011

 

29,100.00

 

467,100.00

 

üü

 

üü

Check

 

10/28/2011

 

1025

 

Ottawa

 

DEBRA BRENNEMAN

 

240 acres

 

5 years

 

10/28/2011

 

4,000.00

 

471,100.00

 

üü

 

üü

Check

 

10/28/2011

 

1024

 

Ottawa

 

GREG BRENNEMAN

 

320 acres

 

5 years

 

10/28/2011

 

8,000.00

 

479,100.00

 

üü

 

üü

Check

 

11/03/2011

 

1029

 

Ottawa

 

TODD L. TURNER

 

324 acres

 

5 years

 

11/03/2011

 

8,100.00

 

487,200.00

 

üü

 

üü

Check

 

11/09/2011

 

1035

 

Ottawa

 

JOHN BRENNEMAN

 

67 acres

 

5 years

 

11/09/2011

 

1,675.00

 

488,875.00

 

üü

 

üü

Check

 

11/10/2011

 

1036

 

Ottawa

 

THOMAS L. BARRETT

 

1,444 acres

 

5 years

 

11/10/2011

 

36,100.00

 

524,975.00

 

üü

 

üü

Check

 

11/13/2011

 

1037

 

Ottawa

 

JO ANN NELSON

 

803 acres

 

5 years

 

11/13/2011

 

20,075.00

 

545,050.00

 

üü

 

üü

Check

 

11/22/2011

 

1039

 

Ottawa

 

GARRY JOHNSON

 

82 acres

 

5 years

 

12/13/2011

 

2,050.00

 

547,100.00

 

üü

 

üü

Check

 

12/15/2011

 

1092

 

Ottawa

 

MICHAEL P. MURRAY

 

804 acres

 

5 years

 

12/15/2011

 

20,100.00

 

567,200.00

 

üü

 

üü

Check

 

12/19/2011

 

1095

 

Ottawa

 

RICHARD A. SIDENER

 

326 acres

 

5 years

 

12/19/2011

 

8,150.00

 

575,350.00

 

üü

 

üü

Check

 

12/21/2011

 

1081

 

Ottawa/Saline

 

LINDGREN FAMILY FARM, LLC

 

230 acres

 

5 years

 

12/19/2011

 

5,750.00

 

581,100.00

 

üü

 

üü

Check

 

01/02/2012

 

1083

 

Ottawa

 

GREGORY M. WOLF

 

1,254 acres

 

5 years

 

01/02/2012

 

31,350.00

 

612,450.00

 

üü

 

üü

Check

 

01/16/2012

 

1098

 

Ottawa

 

William J and Sharolyn G. Wagner

 

524 acres

 

5 years

 

01/16/2012

 

13,100.00

 

625,550.00

 

üü

 

üü

Check

 

01/18/2012

 

1102

 

Ottawa

 

Marvalee Wesley and Jay Wesley, TTEE's

 

309 acres

 

5 years

 

01/16/2012

 

7,725.00

 

633,275.00

 

üü

 

üü

Check

 

01/25/2012

 

1122

 

Ottawa

 

Boster Tr fbo R & M Boster dtd 7/18/06

 

412 acres

 

5 years

 

01/25/2012

 

10,300.00

 

643,575.00

 

üü

 

üü

Check

 

01/25/2012

 

1105

 

Ottawa

 

Charles D. and Nita Marie Boster TTEES

 

60.5 acres

 

5 years

 

01/25/2012

 

1,512.50

 

645,087.50

 

üü

 

üü

Check

 

01/25/2012

 

1123

 

Ottawa

 

Charles D. and Nita Marie Boster TTEES

 

60.5 acres

 

5 years

 

01/25/2012

 

1,512.50

 

646,600.00

 

üü

 

üü

Check

 

01/30/2012

 

1129

 

Ottawa

 

Andrea Gans

 

253 acres

 

5 years

 

01/30/2012

 

3,162.50

 

649,762.50

 

üü

 

üü

Check

 

01/30/2012

 

1127

 

Ottawa

 

Gans, Inc.

 

357 acres

 

5 years

 

01/30/2012

 

8,925.00

 

658,687.50

 

üü

 

üü

Check

 

01/30/2012

 

1125

 

Ottawa

 

Gregory Brenneman, TTEE

 

271 acres

 

5 years

 

01/30/2012

 

6,775.00

 

665,462.50

 

üü

 

üü

Check

 

01/30/2012

 

1128

 

Ottawa

 

Linda J. Gans, TTEE

 

482 acres

 

5 years

 

01/30/2012

 

12,050.00

 

677,512.50

 

üü

 

üü

Check

 

01/30/2012

 

1126

 

Ottawa

 

Thomas Brenneman, TTEE

 

217 acres

 

5 years

 

01/30/2012

 

6,775.00

 

684,287.50

 

üü

 

üü

Check

 

02/02/2012

 

1132

 

Ottawa

 

Tonya Brenneman

 

271 acres

 

5 years

 

01/30/2012

 

6,775.00

 

691,062.50

 

ratification of Brenneman lease (1/3 share

 

üü

Check

 

02/03/2012

 

1136

 

Ottawa

 

Warren W. Condray, TTEE (Clara)

 

42.5 acres

 

5 years

 

02/03/2012

 

1,062.50

 

692,125.00

 

üü

 

üü

Check

 

02/03/2012

 

1135

 

Ottawa

 

Warren W. Condray, TTEE (Warren)

 

42.5 acres

 

5 years

 

02/03/2012

 

1,062.50

 

693,187.50

 

üü

 

üü

Check

 

02/08/2012

 

1143

 

Ottawa

 

Curtis R. Janssen

 

136.6 acres

 

5 years

 

02/08/2012

 

4,092.00

 

697,279.50

 

üü

 

üü

Check

 

02/09/2012

 

1139

 

Ottawa

 

J. Tibbits, Inc.

 

407 acres

 

5 years

 

02/09/2012

 

10,175.00

 

707,454.50

 

üü

 

üü

Check

 

02/09/2012

 

1138

 

Ottawa

 

John T. Tibbits

 

1,024 acres

 

5 years

 

02/09/2012

 

25,600.00

 

733,054.50

 

üü

 

üü

Check

 

02/09/2012

 

1137

 

Ottawa

 

Thomas L. Tibbits

 

164 acres

 

5 years

 

02/09/2012

 

4,100.00

 

737,154.50

 

üü

 

üü

Check

 

02/16/2012

 

1144

 

Ottawa

 

Edith B. Heidrick

 

214 acres

 

5 years

 

02/16/2012

 

5,350.00

 

742,504.50

 

üü

 

üü

Check

 

03/01/2012

 

1153

 

Ottawa

 

George Tibbits

 

328 acres

 

5 years

 

03/01/2012

 

8,200.00

 

750,704.50

 

üü

 

üü

Check

 

03/21/2012

 

1158

 

Ottawa

 

James Barton Henry and Susan Ann Henry

 

247 acres

 

5 years

 

03/21/2012

 

6,175.00

 

756,879.50

 

üü

 

üü

Check

 

03/28/2012

 

1193

 

Ottawa

 

Keith Jungel

 

692 acres

 

5 years

 

03/28/2012

 

17,300.00

 

774,179.50

 

üü

 

üü

Check

 

04/02/2012

 

1196

 

Ottawa

 

Wendell W. Kellogg Trustee

 

320 acres

 

5 years

 

04/02/2012

 

8,000.00

 

782,179.50

 

üü

 

üü

Check

 

04/23/2012

 

1199

 

Ottawa

 

TODD L. TURNER

 

162 acres

 

5 years

 

04/23/2012

 

4,050.00

 

786,229.50

 

üü

 

üü

Check

 

05/11/2012

 

1214

 

Ottawa

 

MNS, LP, a Kansas Fam Ltd Partnership

 

321 acres

 

5 years

 

05/11/2012

 

8,025.00

 

794,254.50

 

üü

 

üü

Check

 

05/24/2012

 

1222

 

Ottawa

 

John R. Krisher

 

288 acres

 

5 years

 

05/24/2012

 

7,200.00

 

801,454.50

 

üü

 

üü

Check

 

05/26/2012

 

1223

 

Ottawa

 

Julia K. & Robert L Oborny Trustees

 

960 acres

 

5 years

 

05/26/2012

 

24,000.00

 

825,454.50

 

üü

 

üü

Check

 

05/30/2012

 

1224

 

Ottawa

 

Edward R. Shouse Rev Fam Trust

 

328 acres

 

5 years

 

05/30/2012

 

8,200.00

 

833,654.50

 

üü

 

üü

Check

 

06/04/2012

 

1227

 

Ottawa

 

John C. Gunn, Trustee

 

1300 acres

 

5 years

 

06/04/2012

 

32,500.00

 

866,154.50

 

üü

 

üü

Check

 

06/08/2012

 

1228

 

Ottawa

 

Kenneth E. Bartlett

 

165 acres

 

5 years

 

06/06/2012

 

4,125.00

 

870,279.50

 

üü

 

üü

Check

 

06/13/2012

 

1232

 

Ottawa

 

Wayne and David Mills , Trustees

 

164 acres

 

5 years

 

06/13/2012

 

4,100.00

 

874,379.50

 

üü

 

üü








--------------------------------------------------------------------------------




Check

 

06/14/2012

 

1231

 

Ottawa

 

Susan Stubby

 

165 acres

 

5 years

 

06/14/2012

 

4,125.00

 

878,504.50

 

üü

 

üü

Check

 

06/21/2012

 

1238

 

Ottawa

 

Thomas Brenneman, TTEE

 

162 acres

 

5 years

 

06/21/2012

 

4,050.00

 

882,554.50

 

üü

 

üü

Check

 

06/22/2012

 

1239

 

Ottawa

 

Alice and Keith Lauer, Trustees

 

244 acres

 

5 years

 

06/22/2012

 

6,100.00

 

888,654.50

 

üü

 

üü

Check

 

06/28/2012

 

1241

 

Ottawa

 

John D. Duggan

 

627 acres.

 

5 years

 

06/28/2012

 

15,650.00

 

904,304.50

 

üü

 

üü

Check

 

07/16/2012

 

1313

 

Ottawa

 

Jerry L. Luthi

 

240 acres

 

5 years

 

07/16/2012

 

6,000.00

 

910,304.50

 

üü

 

üü

Check

 

07/16/2012

 

1314

 

Ottawa

 

Jerry L. Luthi, as Trustee

 

165 acres

 

5 years

 

07/16/2012

 

4,125.00

 

914,429.50

 

üü

 

üü

Check

 

07/16/2012

 

1311

 

Ottawa

 

Richard G. Luthi

 

240 acres

 

5 years

 

07/16/2012

 

6,000.00

 

920,429.50

 

üü

 

üü

Check

 

07/16/2012

 

1312

 

Ottawa

 

Richard G. Luthi, as Trustee

 

165 acres

 

5 years

 

07/16/2012

 

4,125.00

 

924,554.50

 

üü

 

üü

Check

 

09/07/2012

 

1337

 

Ottawa

 

Martin Land & LIvestock, LLC

 

312 acres,

 

5 years

 

09/07/2012

 

7,800.00

 

932,354.50

 

üü

 

üü

Check

 

09/13/2012

 

1338

 

Ottawa

 

Laura R.& Bryan Armendariz Trustees

 

244 acres,

 

5 years

 

09/13/2012

 

6,100.00

 

938,454.50

 

üü

 

üü

Check

 

11/13/2012

 

1441

 

Ottawa

 

Bradley J. Neaderhiser

 

69.5 acres,

 

5 years

 

11/13/2012

 

1,737.50

 

940,192.00

 

üü

 

üü

Check

 

11/13/2012

 

1442

 

Ottawa

 

Kenneth V. Neaderhiser

 

69.5 acres,

 

5 years

 

11/13/2012

 

1,737.50

 

941,929.50

 

üü

 

üü

Check

 

11/13/2012

 

1440

 

Ottawa

 

Timothy L. Neaderhiser

 

69.5 acres

 

5 years

 

11/13/2012

 

1,737.50

 

943,667.00

 

üü

 

üü

Check

 

11/15/2012

 

1444

 

Ottawa

 

Rosemary Mahoney Neaderhiser

 

80.5 acres,

 

5 years

 

11/15/2012

 

2,012.50

 

945,679.50

 

üü

 

üü

Check

 

12/21/2011

 

1082

 

Ottawa/Dickinson

 

MAUREEN T. RIORDAN

 

522 acres

 

5 years

 

12/19/2011

 

13,050.00

 

958,729.50

 

üü

 

üü

Check

 

01/16/2012

 

1087

 

Ottawa

 

James E. & Tandis M. Peterson, Ttees

 

255 acres

 

5 years

 

01/16/2012

 

6,375.00

 

965,104.50

 

üü

 

üü

Check

 

01/30/2012

 

1130

 

Ottawa

 

Michele Wise

 

126.5 acres

 

5 years

 

01/30/2012

 

3,162.50

 

968,267.00

 

üü

 

üü

Check

 

05/04/2012

 

1209

 

Ottawa/Dickinson

 

Thomas Prochazka

 

652 acres

 

5 years

 

05/04/2012

 

16,300.00

 

984,567.00

 

üü

 

üü

Check

 

05/17/2012

 

1215

 

Dickinson

 

Rea Family Ltd Partnership

 

704 acres

 

5 years

 

05/17/2012

 

17,600.00

 

1,002,167.00

 

üü

 

üü

Check

 

06/29/2012

 

1301

 

Ottawa Dickinson

 

Rea Family Ltd Partnership

 

191 acres

 

5 years

 

06/29/2012

 

4,775.00

 

1,006,942.00

 

üü

 

üü

Check

 

03/01/2012

 

1154

 

Ottawa Dickinson Saline

 

Janssen, Eldon & Darlene, TTEES

 

729 acres

 

5 years

 

03/01/2012

 

18,225.00

 

1,025,167.00

 

üü

 

üü

Check

 

10/03/2011

 

1006

 

Saline

 

Mary Rasher

 

665 acres

 

5 years

 

10/03/2011

 

16,625.00

 

1,041,792.00

 

üü

 

üü

Check

 

10/03/2011

 

1005

 

Saline

 

Morris Rasher

 

665 acres

 

5 years

 

10/03/2011

 

16,625.00

 

1,058,417.00

 

üü

 

üü

Check

 

10/07/2011

 

1007

 

Saline

 

GARY J. MORGAN

 

160 acres

 

5 years

 

10/07/2011

 

4,000.00

 

1,062,417.00

 

üü

 

üü

Check

 

10/07/2011

 

1009

 

Saline

 

GARY MYNATT

 

 

 

5 years

 

 

 

667.00

 

1,063,084.00

 

ratification of Mynatt/Weians lease

 

1/6 share of 160 acres (26.66)

Check

 

10/18/2011

 

1013

 

Saline

 

Jerrold E. Cossette

 

161 acres

 

5 years

 

10/18/2011

 

4,025.00

 

1,067,109.00

 

üü

 

üü

Check

 

11/04/2011

 

1032

 

Saline

 

JERRY MALLON

 

82 acres

 

5 years

 

11/04/2011

 

2,050.00

 

1,069,159.00

 

üü

 

üü

Check

 

11/08/2011

 

1034

 

Saline

 

ARNOLD E. TILLBERG

 

173 acres

 

5 years

 

11/08/2011

 

4,325.00

 

1,073,484.00

 

üü

 

üü

Check

 

11/19/2011

 

1038

 

Saline

 

DENNISE R. MATHESON

 

87 acres

 

5 years

 

11/17/2011

 

2,175.00

 

1,075,659.00

 

üü

 

üü

Check

 

11/22/2011

 

1042

 

Saline

 

ASA G. KENISON, JR

 

41 acres

 

5 years

 

11/22/2011

 

1,025.00

 

1,076,684.00

 

üü

 

üü

Check

 

11/22/2011

 

1041

 

Saline

 

LARRY S. KENISON

 

41 acres

 

5 years

 

11/22/2011

 

1,025.00

 

1,077,709.00

 

üü

 

üü

Check

 

11/22/2011

 

1045

 

Saline

 

RANDY C. CROUGH

 

149 acres

 

5 years

 

11/22/2011

 

3,725.00

 

1,081,434.00

 

üü

 

üü

Check

 

11/22/2011

 

1044

 

Saline

 

TIMOTHY E. CROUGH

 

15 acres

 

5 years

 

11/22/2011

 

375.00

 

1,081,809.00

 

üü

 

üü

Check

 

12/02/2011

 

1051

 

Saline

 

RANDY C. CROUGH

 

3 acres

 

5 years

 

11/22/2011

 

75.00

 

1,081,884.00

 

üü

 

üü

Check

 

12/02/2011

 

1050

 

Saline

 

TIMOTHY E. CROUGH

 

1 acres

 

5 years

 

11/22/2011

 

25.00

 

1,081,909.00

 

üü

 

üü

Check

 

12/13/2011

 

1091

 

Saline

 

GARRY K. JOHNSON

 

403 acres

 

5 years

 

12/13/2011

 

10,075.00

 

1,091,984.00

 

üü

 

üü

Check

 

12/15/2011

 

1094

 

Saline

 

GARRY K. JOHNSON

 

161 acres

 

5 years

 

12/13/2011

 

4,025.00

 

1,096,009.00

 

üü

 

üü

Check

 

02/08/2012

 

1141

 

Saline/Ottawa

 

David M. Janssen

 

163 acres

 

5 years

 

02/08/2012

 

4,092.00

 

1,100,101.00

 

üü

 

Paid for 163.66 ac/, which is correct

Check

 

02/08/2012

 

1142

 

Saline/Ottawa

 

Steven L. Janssen

 

201 acres

 

5 years

 

02/08/2012

 

5,040.00

 

1,105,141.00

 

üü

 

Paid for 201.66 ac/, which is correct

Check

 

03/28/2012

 

1161

 

Saline

 

Eastridge Development Inc.

 

245 acres

 

5 years

 

03/28/2012

 

6,125.00

 

1,111,266.00

 

üü

 

üü

Check

 

10/07/2011

 

1008

 

Saline

 

MOLLY EMERY

 

 

 

 

 

 

 

667.00

 

1,111,933.00

 

ratification of Mynatt/Weians lease

 

1/6 share of 160 acres (26.66)

Check

 

10/18/2011

 

1014

 

Saline

 

Jean Ann Wadsworth

 

 

 

 

 

 

 

667.00

 

1,112,600.00

 

ratification of Mynatt/Weians lease

 

1/6 share of 160 acres (26.66)

Check

 

10/25/2011

 

1017

 

Saline

 

LAVERNA M. KIRN

 

82 acres

 

5 years

 

10/25/2011

 

2,050.00

 

1,114,650.00

 

üü

 

üü

Check

 

10/26/2011

 

1018

 

Saline

 

MARY KAY BIXBY

 

 

 

 

 

 

 

667.00

 

1,115,317.00

 

ratification of Mynatt/Weians lease

 

1/6 share of 160 acres (26.66)

Check

 

11/22/2011

 

1043

 

Saline

 

CORCORAN FARM (c/o Barbara Tapscott)

 

163 acres

 

5 years

 

11/22/2011

 

4,075.00

 

1,119,392.00

 

Barbara Tapscott name on lease

 

Corcoran Farm c/o Barbara Tapscott




Total Direct Oil Lease Purchases
                                                            $1,119,392.00




PRIDE OIL & GAS PROPERTIES, INC. PURCHASE FBO OF CHISHOLM PARTNERS II AND
ASSIGNED TO DALA PETROLEUM CORP. ON MAY 21, 2014




10/03/2011

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

03/2011

 

WIRE

 

Clay & Dickinson

 

Steffen Trust Bruce D

 

480 acres

 

5 years

 

9/20/2011

 

12,000.00

 

12,000.00

 

üü

 

üü

10/03/2011

 

WIRE

 

Clay & Dickinson

 

Steffen Trust Ladonna M

 

480 acres

 

5 years

 

9/20/11

 

12,000.00

 

24,000.00

 

üü

 

üü

10/03/2011

 

WIRE

 

Clay & Dickinson

 

Coulsor Clayton Marjorie

 

160 acres

 

5 years

 

9/27/2011

 

4,000.00

 

28,000.00

 

üü

 

üü

10/03/2011

 

WIRE

 

Clay & Dickinson

 

Gibbs Larry and Laura

 

511.35 acres

 

5 years

 

9/22/11

 

12,783.80

 

40,783.80

 

üü

 

üü

10/03/2011

 

WIRE

 

Clay & Dickinson

 

Steenbock Trust Marvin

 

316 acres

 

5 years

 

9/22/2011

 

32,900.00

 

73,683.80

 

üü

 

üü

10/03/2011

 

WIRE

 

Clay & Dickinson

 

Steenbock Trust Audrey

 

400 acres

 

5 years

 

9/22/2011

 

10,000.00

 

83,683.80

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 2

 

 

 

 

 

 

 

 

 

83,683.80

 

 

 

 

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Lefert Fam Trst L&R

 

514 acres

 

5 years

 

9/26/2011

 

12,850.00

 

96,533.80

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Lefert Linda

 

514 acres

 

5 years

 

9/26/2011

 

12,850.00

 

109,383.80

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Hern Virgil

 

160 acres

 

5 years

 

10/04/2011

 

4,000.00

 

113,383.80

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Hern Danny R

 

160 acres

 

5 years

 

10/04/2011

 

4,000.00

 

117,383.80

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Steenbock Wm & Nancee

 

400 acres

 

5 years

 

10/03/2011

 

10,000.00

 

127,383.80

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Sylverster Trust Lois

 

160 acres

 

5 years

 

9/30/2011

 

4,000.00

 

131,383.80

 

üü

 

üü








--------------------------------------------------------------------------------




10/17/2011

 

WIRE

 

Clay & Dickinson

 

Craig Family Trust Derald

 

178 acres

 

5 years

 

9/20/2011

 

4,450.00

 

135,833.80

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Forsyth Roger & Marla

 

10.01 acres

 

5 years

 

10/04/2011

 

250.25

 

136,084.05

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Forsyth John W

 

280 acres

 

5 years

 

10/04/2011

 

7,000.00

 

143,084.05

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Forsyth Roger & Marla

 

280 acres

 

5 years

 

10/04/2011

 

7,000.00

 

150,084.05

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Kobetich Ted & Jody

 

153.2 acres

 

5 years

 

10/04/2011

 

3,830.00

 

153,914.05

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Kobetich Lonnie & Lisa

 

153.84 acres

 

5 years

 

10/04/2011

 

3,845.98

 

157,760.03

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Kobetich Ted & Jody

 

188.72 acres

 

5 years

 

10/04/2011

 

4,718.01

 

162,478.04

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Kobetich Robert & Judith

 

188.72 acres

 

5 years

 

10/04/2011

 

4,718.01

 

167,196.05

 

üü

 

üü

10/17/2011

 

WIRE

 

Clay & Dickinson

 

Kobetich Lonnie & Lisa

 

188.72 acres

 

5 years

 

10/04/2011

 

4,718.01

 

171,914.06

 

üü

 

üü

10/31/2011

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 3

 

 

 

 

 

 

 

 

 

171,914.06

 

 

 

 

10/31/2011

 

WIRE

 

Clay & Dickinson

 

Yenni Vernon & Kathleen

 

868 acres

 

5 years

 

10/14/2011

 

21,700.00

 

193,614.06

 

üü

 

üü

10/31/2011

 

WIRE

 

Clay & Dickinson

 

Bond James & Donna

 

472 acres

 

5 years

 

9/23/2011, 9/26/2011

 

11,800.00

 

205,414.06

 

üü

 

üü

10/31/2011

 

WIRE

 

Clay & Dickinson

 

Lovett Jerry

 

240 acres

 

5 years

 

10/19/2011

 

6,000.00

 

211,414.06

 

üü

 

üü

11/14/2011

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 4

 

 

 

 

 

 

 

 

 

211,414.06

 

 

 

 

11/14/2011

 

WIRE

 

Clay & Dickinson

 

Shorman Martin & Belinda

 

320 acres

 

5 years

 

10/25/2011

 

8,000.00

 

219,414.06

 

üü

 

üü

11/14/2011

 

WIRE

 

Clay & Dickinson

 

Steenbock Curtis & Kristine

 

320 acres

 

5 years

 

9/22/2011

 

8,000.00

 

227,414.06

 

üü

 

üü

11/14/2011

 

WIRE

 

Clay & Dickinson

 

Shorman Irven & Laura

 

112 acres

 

5 years

 

10/25/2011

 

2,800.00

 

230,214.06

 

üü

 

üü

11/23/2011

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.:VIA REPORT 5

 

 

 

 

 

 

 

 

 

230,214.06

 

 

 

 

11/23/2011

 

WIRE

 

Clay & Dickinson

 

Shorman Martin & Belinda

 

199 acres

 

5 years

 

10/25/2011

 

4,975.00

 

235,189.06

 

üü

 

üü

11/23/2011

 

WIRE

 

Clay & Dickinson

 

Lewis Duane

 

426 acres

 

5 years

 

11/18/2011

 

10,650.00

 

245,839.06

 

üü

 

üü

11/23/2011

 

WIRE

 

Clay & Dickinson

 

Shorman Brower Della

 

40 acres

 

5 years

 

10/25/2011

 

1,000.00

 

246,839.06

 

üü

 

üü

11/23/2011

 

WIRE

 

Clay & Dickinson

 

Bebermeyer Arlan & Carolyn

 

160 acres

 

5 years

 

10/09/2011

 

4,000.00

 

250,839.06

 

üü

 

üü

12/12/2011

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 6

 

 

 

 

 

 

 

 

 

250,839.06

 

 

 

 

12/12/2011

 

WIRE

 

Clay & Dickinson

 

Bennett Keith & Virginia

 

160 acres

 

5 years

 

11/10/2011

 

4,000.00

 

254,839.06

 

üü

 

üü

12/12/2011

 

WIRE

 

Clay & Dickinson

 

Bebermeyer Kalen

 

80 acres

 

5 years

 

11/09/2011

 

2,000.00

 

256,839.06

 

üü

 

üü

12/12/2011

 

WIRE

 

Clay & Dickinson

 

Thurlow William & Helen

 

388.5 acres

 

5 years

 

11/18/2011

 

9,712.50

 

266,551.56

 

üü

 

üü

12/12/2011

 

WIRE

 

Clay & Dickinson

 

Neaderhiser Rev Trust

 

320 acres

 

5 years

 

11/16/2011

 

8,000.00

 

274,551.56

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 7

 

 

 

 

 

 

 

 

 

274,551.56

 

 

 

 

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Heigele Alan & Sandra

 

160 acres

 

5 years

 

11/16/2011

 

4,000.00

 

278,551.56

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

GDL Family Trust

 

240 acres

 

5 years

 

12/05/2011

 

6,000.00

 

284,551.56

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Shorman Judy

 

352 acres

 

5 years

 

10/25/2011

 

8,800.00

 

293,351.56

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Debenham Fam Trust dtd 5/19/99

 

292.86 acres

 

5 years

 

11/08/2011

 

7,321.50

 

300,673.06

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Debenham Trust Harold

 

160 acres

 

5 years

 

11/08/2011

 

4,000.00

 

304,673.06

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Debenham Fam Trust

 

74.18 acres

 

5 years

 

11/08/2011

 

1,854.50

 

306,527.56

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Debenham Trust Harold

 

74.18 acres

 

5 years

 

11/08/2011

 

1,854.50

 

308,382.06

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Bennett Family Trust

 

180 acres

 

5 years

 

11/10/2011

 

4,500.00

 

312,882.06

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Greenwood Trust Barbara

 

240 acres

 

5 years

 

11/30/2011

 

6,000.00

 

318,882.06

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Bennett Trust Robt

 

320 acres

 

5 years

 

11/10/2011

 

8,000.00

 

326,882.06

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Henry Linda J Rev Tr

 

235 acres

 

5 years

 

11/30/2011

 

5,875.00

 

332,757.06

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Bebermeyer Trust Shirley

 

115.992 acres

 

5 years

 

12/09/2011

 

2,899.80

 

335,656.86

 

üü

 

üü

12/27/2011

 

WIRE

 

Clay & Dickinson

 

Bebermeyer Trust Kenneth

 

115.992 acres

 

5 years

 

12/09/2011

 

2,899.81

 

338,556.67

 

üü

 

üü

01/23/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 8

 

 

 

 

 

 

 

 

 

338,556.67

 

Beginning with Report 8, all debit transactions include the $15 bank draft fee




01/23/2012

 

WIRE

 

Clay & Dickinson

 

Shivers Larry

 

388 acres

 

5 years

 

1/11/2012

 

9,715.00

 

348,271.67

 

üü

 

üü

01/23/2012

 

WIRE

 

Clay & Dickinson

 

OBERG Farms Ltd Pship

 

560 acres

 

5 years

 

12/05/2011

 

14,015.00

 

362,286.67

 

üü

 

üü

01/23/2012

 

WIRE

 

Clay & Dickinson

 

ICEF OBERG Inc.

 

111.27 acres

 

5 years

 

12/05/2011

 

2,796.70

 

365,083.37

 

üü

 

üü

02/06/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 9

 

 

 

 

 

 

 

 

 

365,083.37

 

 

 

 

02/06/2012

 

WIRE

 

Clay & Dickinson

 

Matson Trust Laron

 

159.75 acres

 

5 years

 

11/16/2011

 

4,008.75

 

369,092.12

 

üü

 

üü

02/06/2012

 

WIRE

 

Clay & Dickinson

 

Matson Doug & Evelyn

 

159.75 acres

 

5 years

 

 

 

4,008.75

 

373,100.87

 

üü

 

üü

02/06/2012

 

WIRE

 

Clay & Dickinson

 

Thurlow Randall & Coleen

 

698 acres

 

5 years

 

12/12/2011

 

17,465.00

 

390,565.87

 

üü

 

üü

02/06/2012

 

WIRE

 

Clay & Dickinson

 

Norboe Michael

 

157 acres

 

5 years

 

12/02/2011

 

3,940.00

 

394,505.87

 

üü

 

üü

02/06/2012

 

WIRE

 

Clay & Dickinson

 

Hostetler Dennis & Dixie

 

451 acres

 

5 years

 

1/27/2012

 

11,290.00

 

405,795.87

 

üü

 

üü

02/21/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 10

 

 

 

 

 

 

 

 

 

405,795.87

 

 

 

 

02/21/2012

 

WIRE

 

Clay & Dickinson

 

McGrath Daniel L

 

160 acres

 

5 years

 

1/20/2012

 

4,015.00

 

409,810.87

 

üü

 

üü

02/21/2012

 

WIRE

 

Clay & Dickinson

 

Van Scoyoc Donal & Evelyn

 

75.71 acres

 

5 years

 

10/11/2011

 

1,907.75

 

411,718.62

 

üü

 

üü

02/27/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC., VIA REPORT 11

 

 

 

 

 

 

 

 

 

411,718.62

 

 

 

 

02/27/2012

 

WIRE

 

Clay & Dickinson

 

Holt Trust Dale

 

1,340.84 acres

 

5 years

 

2/10/2012

 

33,521.00

 

445,239.62

 

üü

 

üü

03/09/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 12

 

 

 

 

 

 

 

 

 

445,239.62

 

 

 

 

03/09/2012

 

WIRE

 

Clay & Dickinson

 

Kellen F Kopfer, et ux

 

80 acres

 

5 years

 

1/17/2012

 

2,015.00

 

447,254.62

 

üü

 

üü

03/30/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 13

 

 

 

 

 

 

 

 

 

447,254.62

 

 

 

 

03/30/2012

 

WIRE

 

Clay & Dickinson

 

Bathhurst Farms LLC

 

666.1 acres

 

5 years

 

3/23/2012

 

16,667.50

 

463,922.12

 

üü

 

üü

03/30/2012

 

WIRE

 

Clay & Dickinson

 

Steffen Bruce & Ladonna Trust

 

78.6 acres

 

5 years

 

3/24/2012

 

1,980.00

 

465,902.12

 

üü

 

üü

03/30/2012

 

WIRE

 

Clay & Dickinson

 

Bennett Family Trust Keith & Virginia

 

157.20 acres

 

5 years

 

3/25/2012

 

3,945.00

 

469,847.12

 

üü

 

üü

03/30/2012

 

WIRE

 

Clay & Dickinson

 

Forsyth Roger et al

 

77.90 acres

 

5 years

 

3/28/2012

 

1,962.50

 

471,809.62

 

üü

 

üü

04/24/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 14

 

 

 

 

 

 

 

 

 

471,809.62

 

 

 

 

04/24/2012

 

WIRE

 

Clay & Dickinson

 

Elsasser Bruce & J

 

610 acres

 

5 years

 

3/27/2012

 

15,265.00

 

487,074.62

 

üü

 

üü








--------------------------------------------------------------------------------




04/24/2012

 

WIRE

 

Clay & Dickinson

 

Wuthnow Nathan

 

170.61 acres

 

5 years

 

1/27/2012

 

4,280.25

 

491,354.87

 

üü

 

üü

04/24/2012

 

WIRE

 

Clay & Dickinson

 

David Gary Dean

 

80 acres

 

5 years

 

1/24/2012

 

2,015.00

 

493,369.87

 

üü

 

üü

04/24/2012

 

WIRE

 

Clay & Dickinson

 

David Gary Alan

 

80 acres

 

5 years

 

1/24/2012

 

2,015.00

 

495,384.87

 

üü

 

üü

04/24/2012

 

WIRE

 

Clay & Dickinson

 

Bebermeyer Arlan & Carolyn

 

156.4 acres

 

5 years

 

3/27/2012

 

3,925.00

 

499,309.87

 

üü

 

üü

04/24/2012

 

WIRE

 

Clay & Dickinson

 

Bebermeyer Rylan & Anne

 

234.90 acres

 

5 years

 

3/31/2012

 

5,887.50

 

505,197.37

 

üü

 

üü

04/27/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 15

 

 

 

 

 

 

 

 

 

505,197.37

 

 

 

 

04/27/2012

 

WIRE

 

Clay & Dickinson

 

Bebemeyer Daren Rev etr

 

233.6 acres

 

5 years

 

4/16/2012

 

5,855.00

 

511,052.37

 

üü

 

üü

04/27/2012

 

WIRE

 

Clay & Dickinson

 

Law Bevin & Trudy

 

227.3 acres

 

5 years

 

3/28/2012

 

5,697.50

 

516,749.87

 

üü

 

üü

04/27/2012

 

WIRE

 

Clay & Dickinson

 

Law Family Rev Tr

 

79 acres

 

5 years

 

3/28/2012

 

1,990.00

 

518,739.87

 

üü

 

üü

04/27/2012

 

WIRE

 

Clay & Dickinson

 

Koelling Trust A & M

 

310 acres

 

5 years

 

4/24/2012

 

7,815.00

 

526,554.87

 

üü

 

üü

04/27/2012

 

WIRE

 

Clay & Dickinson

 

Kramer K & W

 

142 acres

 

5 years

 

4/24/2012

 

5,565.00

 

532,119.87

 

üü

 

üü

04/27/2012

 

WIRE

 

Clay & Dickinson

 

Holt Trust Dale

 

157.2 acres

 

5 years

 

4/24/2012

 

3,945.00

 

536,064.87

 

üü

 

üü

05/18/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 16

 

 

 

 

 

 

 

 

 

536,064.87

 

 

 

 

05/18/2012

 

WIRE

 

Clay & Dickinson

 

Bennett Family trust Marvin & Ladonna

 

77.1 acres

 

5 years

 

4/23/2012

 

1,942.50

 

538,007.37

 

üü

 

üü

05/18/2012

 

WIRE

 

Clay & Dickinson

 

Shetter Trust Lawrence

 

79.4 acres

 

5 years

 

4/4/2012

 

2,000.00

 

540,007.37

 

üü

 

üü

05/18/2012

 

WIRE

 

Clay & Dickinson

 

Kogler Rev Tr

 

157 acres

 

5 years

 

4/20/2012

 

3,940.00

 

543,947.37

 

üü

 

üü

05/18/2012

 

WIRE

 

Clay & Dickinson

 

Shetter Trust Lawrence

 

88.4 acres

 

5 years

 

4/24/2012

 

2,225.00

 

546,172.37

 

üü

 

üü

05/18/2012

 

WIRE

 

Clay & Dickinson

 

Chadwell Trust Lyle & Mary

 

315.6 acres

 

5 years

 

5/2/2012

 

7,905.00

 

554,077.37

 

üü

 

üü

05/18/2012

 

WIRE

 

Clay & Dickinson

 

Morse Trust Paul

 

221.7 acres

 

5 years

 

4/25/2012

 

5,557.50

 

559,634.87

 

üü

 

üü

05/18/2012

 

WIRE

 

Clay & Dickinson

 

Law Thad C

 

235 acres

 

5 years

 

5/4/2012

 

5,890.00

 

565,524.87

 

üü

 

üü

05/18/2012

 

WIRE

 

Clay & Dickinson

 

Barlett Kenneth, Kathy, Jeffery & Jennifer

 

129.83 acres

 

5 years

 

4/11/2012

 

3,260.75

 

568,785.62

 

üü

 

üü

05/18/2012

 

WIRE

 

Clay & Dickinson

 

Law Family Rev Tr

 

350.3342 acres

 

5 years

 

5/4/2012

 

8,773.50

 

577,559.12

 

üü

 

üü

05/18/2012

 

WIRE

 

Clay & Dickinson

 

Greenwood Trust Barbara

 

292.9 acres

 

5 years

 

5/12/2012

 

7,362.50

 

584,921.62

 

üü

 

üü

05/18/2012

 

WIRE

 

Clay & Dickinson

 

Siebold Terry & Merna

 

107 acres

 

5 years

 

5/8/2012

 

2,690.00

 

587,611.62

 

üü

 

üü

06/04/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 17

 

 

 

 

 

 

 

 

 

587,611.62

 

 

 

 

06/04/2012

 

WIRE

 

Clay & Dickinson

 

Law Lacey

 

76 acres

 

5 years

 

5/4/2012

 

1,915.00

 

589,526.62

 

üü

 

üü

06/04/2012

 

WIRE

 

Clay & Dickinson

 

McCosh Trust Cynthia

 

300.4 acres

 

5 years

 

5/17/2012

 

7,525.00

 

597,051.62

 

üü

 

üü

06/04/2012

 

WIRE

 

Clay & Dickinson

 

Coulson Larry & Marie

 

157.4 acres

 

5 years

 

5/11/2012

 

3,950.00

 

601,001.62

 

üü

 

üü

06/04/2012

 

WIRE

 

Clay & Dickinson

 

Siebold Thomas & Linda

 

107 acres

 

5 years

 

5/8/2012

 

2,690.00

 

603,691.62

 

üü

 

üü

06/04/2012

 

WIRE

 

Clay & Dickinson

 

Law Sandra

 

545.66 acres

 

5 years

 

5/8/2012

 

13,656.50

 

617,348.12

 

üü

 

üü

06/04/2012

 

WIRE

 

Clay & Dickinson

 

Kendall Michael & Shelia

 

160 acres

 

5 years

 

5/14/2012

 

4,015.00

 

621,363.12

 

üü

 

üü

06/04/2012

 

WIRE

 

Clay & Dickinson

 

Varney Dianne

 

74.5 acres

 

5 years

 

5/9/2012

 

1,877.50

 

623,240.62

 

üü

 

üü

06/04/2012

 

WIRE

 

Ottawa

 

Hern Danny Ray

 

150 acres

 

5 years

 

6/1/2012

 

3,765.00

 

627,005.62

 

üü

 

üü

06/15/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 18

 

 

 

 

 

 

 

 

 

627,005.62

 

 

 

 

06/15/2012

 

WIRE

 

Clay & Dickinson

 

Whitehair John & Gale

 

80 acres

 

5 years

 

5/24/2012

 

2,015.00

 

629,020.62

 

üü

 

üü

06/15/2012

 

WIRE

 

Clay & Dickinson

 

Rettie Helen Rev Trust

 

299.6 acres

 

5 years

 

5/25/2012

 

7,505.00

 

636,525.62

 

üü

 

üü

 

 

 

 

Clay & Dickinson

 

Hern Danny Ray

 

 

 

5 years

 

 

 

3,765.00

 

640,290.62

 

Repeat entry;

no lease

 

Repeat entry;

no check

06/15/2012

 

WIRE

 

Clay & Dickinson

 

Gibson David and Mary

 

19.81 acres

 

5 years

 

4/25/2012

 

510.25

 

640,800.87

 

üü

 

üü

06/15/2012

 

WIRE

 

Clay & Dickinson

 

Kamm Karen

 

311.78 acres

 

5 years

 

5/16/2012

 

7,809.00

 

648,609.87

 

üü

 

üü

06/15/2012

 

WIRE

 

Clay & Dickinson

 

Gfeller K, Bell S, & Padgett J

 

400 acres

 

5 years

 

5/24/2012

 

10,015.00

 

658,624.87

 

üü

 

üü

06/15/2012

 

WIRE

 

Clay & Dickinson

 

Luthi Theodore & connie

 

229 acres

 

5 years

 

5/15/2012

 

5,740.00

 

664,364.87

 

üü

 

üü

06/15/2012

 

WIRE

 

Clay & Dickinson

 

Hoover Eldon & Belda

 

75.9 acres

 

5 years

 

5/4/2012

 

1,912.50

 

666,277.37

 

üü

 

üü

06/15/2012

 

WIRE

 

Clay & Dickinson

 

Steffen Trust Bruce

 

119.5 acres

 

5 years

 

6/7/2012

 

3,002.50

 

669,279.87

 

üü

 

üü

06/15/2012

 

WIRE

 

Clay & Dickinson

 

Steffen Trust Ladonna

 

119.5 acres

 

5 years

 

6/7/2012

 

3,002.50

 

672,282.37

 

üü

 

üü

06/29/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 19

 

 

 

 

 

 

 

 

 

672,282.37

 

 

 

 

06/29/2012

 

WIRE

 

Clay & Dickinson

 

Hammond Francis

 

155 acres

 

5 years

 

6/5/2012

 

3,890.00

 

676,172.37

 

üü

 

üü

06/29/2012

 

WIRE

 

Clay & Dickinson

 

Sylvester Trust Lois Jean

 

73 acres

 

5 years

 

6/7/2012

 

1,840.00

 

678,012.37

 

üü

 

üü

06/29/2012

 

WIRE

 

Clay & Dickinson

 

Sutter Donald

 

312 acres

 

5 years

 

6/7/2012

 

7,815.00

 

685,827.37

 

üü

 

üü

06/29/2012

 

WIRE

 

Clay & Dickinson

 

Kobetich Ted & Judy, Robt & Judith & Lonnie & Lisa

 

304.2 acres

 

5 years

 

5/24/2012

 

7,615.00

 

693,442.37

 

üü

 

üü

06/29/2012

 

WIRE

 

Clay & Dickinson

 

McGrath Daniel Audrey

 

80 acres

 

5 years

 

6/12/2012

 

2,015.00

 

695,457.37

 

üü

 

üü

06/29/2012

 

WIRE

 

Clay & Dickinson

 

Bergmeier William & Kathy

 

313 acres

 

5 years

 

5/7/2012

 

7,840.00

 

703,297.37

 

üü

 

üü

06/29/2012

 

WIRE

 

Clay & Dickinson

 

Romberger Rodger & Rich & Debra

 

235 acres

 

5 years

 

5/7/2012

 

5,890.00

 

709,187.37

 

üü

 

üü

07/16/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 20

 

 

 

 

 

 

 

 

 

709,187.37

 

 

 

 

07/16/2012

 

WIRE

 

Clay & Dickinson

 

Nichols Family Trust

 

307.9 acres

 

5 years

 

5/29/2012

 

7,712.50

 

716,899.87

 

üü

 

üü

07/16/2012

 

WIRE

 

Clay & Dickinson

 

Acker Family Trust

 

160 acres

 

5 years

 

6/14/2012

 

4,015.00

 

720,914.87

 

üü

 

üü

07/27/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 21

 

 

 

 

 

 

 

 

 

720,914.87

 

 

 

 

07/27/2012

 

WIRE

 

Clay & Dickinson

 

Heigele Lois & Delores Rev Tr

 

312 acres

 

5 years

 

7/3/2012

 

7,815.00

 

728,729.87

 

üü

 

üü

07/27/2012

 

WIRE

 

Clay & Dickinson

 

Heigele Philip & Janet

 

540 acres

 

5 years

 

7/3/2012

 

13,515.00

 

742,244.87

 

üü

 

üü

07/27/2012

 

WIRE

 

Clay & Dickinson

 

Heigele Alan & Sandra

 

157 acres

 

5 years

 

7/4/2012

 

3,940.00

 

746,184.87

 

üü

 

üü

07/27/2012

 

WIRE

 

Clay & Dickinson

 

Heigele Alan & Sandra

 

265.5 acres

 

5 years

 

07/16/2012

 

6,652.50

 

752,837.37

 

üü

 

üü

07/27/2012

 

WIRE

 

Clay & Dickinson

 

Heigele Philip & Janet

 

117.5 acres

 

5 years

 

07/16/2012

 

2,952.50

 

755,789.87

 

üü

 

üü

08/30/2012

 

WIRE

 

Clay & Dickinson

 

PRIDE OIL & GAS PROP.,INC.: VIA REPORT 22

 

 

 

5 years

 

 

 

 

 

755,789.87

 

 

 

 

08/30/2012

 

WIRE

 

Clay & Dickinson

 

Greenwood Trust Barbara

 

79 acres

 

5 years

 

7/27/2012

 

1,990.00

 

757,779.87

 

üü

 

üü

08/30/2012

 

WIRE

 

Clay & Dickinson

 

Rush Eric

 

237 acres

 

5 years

 

7/27/2012

 

5,940.00

 

763,719.87

 

üü

 

üü

08/30/2012

 

WIRE

 

Clay & Dickinson

 

Alaxander Robert

 

79.5 acres

 

5 years

 

8/3/2012

 

2,002.50

 

765,722.37

 

üü

 

üü








--------------------------------------------------------------------------------




08!30/2012

 

V\IIRE

 

Clay &Drckmson

 

AlexanderV\Illlram

 

79 5 acres

 

5 years

 

8!3/2012

 

2.002 50

 

767.724 87

 

üü

 

üü

08!30/2012

 

V\IIRE

 

Clay &Drckmson

 

Alexander Russell &Mary

 

315 acres

 

5 years

 

8!3/2012

 

7.890 00

 

775.614 87

 

üü

 

üü

111D9!2012

 

V\IIRE

 

Clay &Drckmson

 

PRIDE OIL & GAS PROP. INC.  VIA REPORT23

 

 

 

 

 

 

 

 

 

775.614 87

 

üü

 

üü

111D9!2012

 

V\IIRE

 

Clay &Drckmson

 

MrllerMrchael

 

157 acres

 

5 years

 

10!9/2012

 

3.940 00

 

779.554 87

 

üü

 

üü




Total Pride Oil & Gas Properties Inc Purchases
                                                                                                        $779,554.87




TOTAL CHISHOLM PARTNERS II OIL LEASE PURCHASES

ASSIGNED TO DALA PETROLEUM CORP. ON MAY 21, 2014
                                                       $1,898,946.87






